Title: To James Madison from Jacquelin Ambler, 1 February 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
1. Feb. 1783
The Auditors continue to be so thronged with business that I have not been able to obtain from them Answers to any of the other Queries, nor will they undertake to liquidate your Account themselves. I shall therefore as soon as I have a leizure moment get the scale of depreciation left by Colo. Bland, & reduce the Sums myself; and, as it will make no very material difference whether the Account is finally adjusted now or a month or two hence, I will transmit you a Copy of the Account before I make a settlement with the Auditors in order that you may point out any errors or omissions. The Attorney took out a warrt. on your Account some time since. I think the sum was some where about £40. I mention this because I had myself applied for warrants to the amount of the £500. remitted you—& no more. We have not received £20. specie in the Treasury since the rising of the Assembly
I am unhappy in not being able to make some remittance to the Gentlemen of the Delegation, & hearing yesterday there is between £400 & £500 in the hands of the Sheriff of Northampton on the Eastern Shore for Taxes I have written to him pressingly to remit the whole to Mr. Jones or any other Member as soon as possible & to advise by Letter immediately that you may be informed of the Measures he is about to take in the Business—his name is William Sachell. Whatever monies may be received in this way the Gentlemen will please to inform me of immediately & to empower me to take out Warrants for the proportion of each. Is it to be Peace or War?
Yrs.
J.A.
